              Case 3:18-cv-02542-JSC Document 128 Filed 02/14/20 Page 1 of 4



     David W. Sanford (admitted pro hac vice)          Rachel S. Brass (CA Bar No. 219301)
 1   dsanford@sanfordheisler.com                       rbrass@gibsondunn.com
     Andrew Melzer (admitted pro hac vice)             GIBSON, DUNN & CRUTCHER LLP
 2
     amelzer@sanfordheisler.com                        555 Mission Street, Ste. 3000
 3   Carolin Guentert (admitted pro hac vice)          San Francisco, CA 94105-092
     cguentert@sanfordheisler.com                      Telephone: (415) 393-8200
 4   SANFORD HEISLER SHARP, LLP                        Facsimile: (415) 374-8306
     1350 Avenue of the Americas
 5                                                     Catherine A. Conway (CA Bar No. 98366)
     New York, New York 10019
 6   Telephone: (646) 402-5656                         cconway@gibsondunn.com
     Facsimile: (646) 402-5651                         Michele L. Maryott (CA Bar No. 191993)
 7                                                     mmaryott@gibsondunn.com
     Deborah K. Marcuse (admitted pro hac vice)        Ronald Gomez (CA Bar No. 295274)
 8   dmarcuse@sanfordheisler.com                       rgomez@gibsondunn.com
     SANFORD HEISLER SHARP, LLP                        GIBSON, DUNN & CRUTCHER LLP
 9                                                     333 South Grand Avenue
     111 S. Calvert, Suite 1950
10   Baltimore, MD 21202                               Los Angeles, CA 90071-3197
     Telephone: (410) 834-7420                         Telephone: (213) 229-7000
11   Facsimile: (410) 834-7425                         Facsimile: (213) 229-7520

12   Ed Chapin (CA Bar No. 53287)                      Amanda C. Machin (admitted pro hac vice)
     echapin2@sanfordheisler.com                       amachin@gibsondunn.com
13                                                     GIBSON, DUNN & CRUTCHER LLP
     Jill Sullivan Sanford (CA Bar No. 185757)
14   jsanford@sanfordheisler.com                       1050 Connecticut Avenue NW
     SANFORD HEISLER SHARP, LLP                        Washington, D.C. 20036-5306
15   655 W. Broadway, Suite 1700                       Telephone: (202) 955-8500
     San Diego, CA 92101                               Facsimile: (202) 467-0539
16   Telephone: (619) 577-4253
     Facsimile: (619) 677-4250                         Attorneys for Defendant
17

18   Attorneys for Plaintiffs

19   [Additional Attorneys Listed After
     Signature Page]
20

21                                 UNITED STATES DISTRICT COURT
                                 NORTHERN DISTRICT OF CALIFORNIA
22                                    SAN FRANCISCO DIVISION
23
     SHERRY WILLIAM and JOSHUA ASHLEY                  Case No.: 3:18-cv-02542
24   KLAYMAN
                                 Plaintiffs,           STIPULATION TO FILE PLAINTIFFS’
25   v.                                                FOURTH AMENDED COMPLAINT
26   MORRISON & FOERSTER LLP
                                          Defendant.
27

28
     CASE NO. 18-CV-2542 – STIPULATION & [PROPOSED] ORDER PERMITTING PLAINTIFFS TO
                             FILE FOURTH AMENDED COMPLAINT
                                            -1-
              Case 3:18-cv-02542-JSC Document 128 Filed 02/14/20 Page 2 of 4



 1          Pursuant to Federal Rule of Civil Procedure 15(a)(2), Plaintiffs Sherry William and Joshua Ashley

 2   Klayman and Defendant Morrison & Foerster LLP, by and through their counsel, hereby stipulate that

 3   Plaintiffs should be granted leave to file their Fourth Amended Complaint, attached hereto as Exhibit A.

 4   Defendant’s responsive pleading shall be due fourteen (14) days after the Fourth Amended Complaint is

 5   filed, pursuant to Federal Rule of Civil Procedure 15(a)(3).

 6          Defendant’s agreement to the filing of the Fourth Amended Complaint does not affect any rights,

 7   defenses or objections of Defendant.

 8

 9    Dated: February 14, 2020                            Respectfully Submitted,

10

11                                                        _/s/ Deborah K. Marcuse
                                                          Deborah K. Marcuse (admitted pro hac vice)
12                                                        David W. Sanford (admitted pro hac vice)
                                                          Andrew Melzer (admitted pro hac vice)
13                                                        Jill Sullivan Sanford (CA Bar No. 185757)
                                                          Danielle Fuschetti (CA Bar No. 294065)
14
                                                          Hannah M. Wolf (admitted pro hac vice)
15                                                        Carolin Guentert (admitted pro hac vice)

16                                                        SANFORD HEISLER SHARP, LLP
17                                                        Attorneys for Plaintiffs
18
      Dated: February 14, 2020
                                                          _/s/ Michele L. Maryott______________________
19                                                        Catherine A. Conway (CA Bar No. 98366)
20                                                        Michele L. Maryott (CA Bar No. 191993)
                                                          Rachel S. Brass (CA Bar No. 219301)
21                                                        Amanda C. Machin (admitted pro hac vice)
                                                          Ronald Gomez (CA Bar No. 295274)
22                                                        GIBSON, DUNN & CRUTCHER LLP
23                                                        Attorneys for Defendant

24
     [Continued from Caption Page]
25

26   Danielle Fuschetti (CA Bar No. 294065)
     dfuschetti@sanfordheisler.com
27   SANFORD HEISLER SHARP, LLP
     111 Sutter Street, Suite 975
28
     CASE NO. 18-CV-2542 – STIPULATION & [PROPOSED] ORDER PERMITTING PLAINTIFFS TO
                             FILE FOURTH AMENDED COMPLAINT
                                            -2-
              Case 3:18-cv-02542-JSC Document 128 Filed 02/14/20 Page 3 of 4



     San Francisco, CA 94104
 1   Telephone: (415) 795-2020
     Facsimile: (415) 795-2021
 2
     Hannah M. Wolf (admitted pro hac vice)
 3   hwolf@sanfordheisler.com
     SANFORD HEISLER SHARP, LLP
 4   611 Commerce Street, Suite 3100
     Nashville, Tennessee 37203
 5   Telephone: (615) 434-7004
     Facsimile: (615) 434-7020
 6
     Attorneys for Plaintiffs
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
     CASE NO. 18-CV-2542 – STIPULATION & [PROPOSED] ORDER PERMITTING PLAINTIFFS TO
                             FILE FOURTH AMENDED COMPLAINT
                                            -3-
               Case 3:18-cv-02542-JSC Document 128 Filed 02/14/20 Page 4 of 4



 1                                             [PROPOSED] ORDER

 2

 3          The Court having reviewed the foregoing Stipulation, and good cause appearing therefore:

 4          IT IS HEREBY ORDERED that Plaintiffs, SHERRY WILLIAM and JOSHUA ASHLEY

 5   KLAYMAN are granted leave to amend to file their Fourth Amended Complaint, a copy of which is

 6   attached hereto as Exhibit “A.”

 7          IT IS FURTHER ORDERED that the Fourth Amended Complaint is deemed filed as of the date

 8   this Order is transmitted via the CM/ECF system.

 9   IT IS SO ORDERED.

10    Dated:

11                                                      HON. JACQUELINE S. CORLEY

12                                                 UNITED STATES MAGISTRATE JUDGE

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
     CASE NO. 18-CV-2542 – STIPULATION & [PROPOSED] ORDER PERMITTING PLAINTIFFS TO
                             FILE FOURTH AMENDED COMPLAINT
                                            -4-
